Citation Nr: 0714341	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-14 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1972.  He is a recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating determination 
of the Philadelphia, Pennsylvania Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection for PTSD at a 10 percent disability rating, 
effective June 24, 2002.  


FINDINGS OF FACT

PTSD is manifested by panic attacks, and occupational and 
sleep impairment with GAF scores ranging from 59 to 75.


CONCLUSION OF LAW

The criteria for an initial 30 percent schedular rating for 
PTSD are met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated August 2002, the RO informed the veteran of 
the medical and other evidence needed to substantiate his 
claim for service connection, what medical or other evidence 
he was responsible for obtaining, and what evidence VA would 
undertake to obtain.  The letter told the veteran that he 
could send VA information describing additional evidence or 
the evidence itself.  This notice served to inform him of the 
need to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the first three elements of Dingess 
notice are satisfied.  However, the veteran did not receive 
notice about the evidence needed to establish a rating or 
notice regarding an effective date until an October 2006 
letter.  A timing deficiency is not ordinarily prejudicial to 
a claimant.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  
There has been no allegation, nor is there evidence, of 
prejudice from the timing deficiency in this case.  Moreover, 
once service connection is granted the claim is substantiated 
and no further VCAA notice is required with regard to 
downstream questions such as disagreement as to the initial 
evaluation.  Dunlap v. Nicholson, No. 03-0320 (U.S. Vet. App. 
Mar. 22, 2007).  

Thus, all required notice was given.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation provided by the veteran.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

Additionally, the veteran underwent VA examinations in August 
2002 and August 2005.
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2006).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2006).

With respect to the applicable criteria, the schedular 
criteria, effective as of November 7, 1996, incorporate the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  
38 C.F.R. §§ 4.125, 4.130.

A 10 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004).

Factual Background

The veteran underwent a VA examination for PTSD in August 
2002.  The examiner determined that the veteran suffered from 
mild PTSD with polysubstance abuse.  The veteran had 
continuous nightmares and flashbacks.  He also had aloofness, 
fear of crowds and constantly changed jobs as he had 
approximately 40 different jobs in the past 30 years.  The 
veteran also had sleep problems and showed irritability, 
outbursts of anger and difficulty concentrating.  The 
diagnosis was moderate PTSD.  A global assessment of 
functioning (GAF) score of 59 was reported.

In September 2002, a psychiatrist at the Lebanon, 
Pennsylvania VAMC treated the veteran for PTSD.  He was noted 
to be working in a warehouse.  A GAF score of 70 was 
reported.

In January 2003, a treating psychiatrist at the VAMC reported 
a GAF score of 60.  The psychiatrist also noted that the 
veteran had some stress at work, as the veteran felt like the 
supervisor was "after" him.

In an April 2003 letter, a social worker stated that the 
veteran should remain at his currently help position and not 
be expected to work in the EDC building due to stress.

In September 2003, a psychiatrist at the VAMC noted that the 
veteran was able to work and sleep well.  A GAF of 75 was 
reported.

In August 2005 the veteran underwent a VA examination for his 
PTSD.  He stated that while he did not have any significant 
problems at work, people stayed away from him as he tended to 
be blunt and easily angered.  The veteran reported trouble 
sleeping, occasional nightmares and flashbacks 2 to 3 times 
per week.  The veteran also reported panic attacks sometimes 
while at work while also being somewhat irritable at times 
with co-workers.  He stated that he had trouble with his 
anger and noted that he remained very vigilant at work.  A 
GAF score of 65 was reported.

Analysis

According to the fourth edition of the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score of between 51 and 60 means 
that the veteran has either moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

In order to receive a 30 percent rating for PTSD, the 
evidence must show occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
characteristic symptomatology.

The veteran was noted to have panic attacks, occupational 
impairment and sleep impairment at his August 2005 VA 
examination. These are symptomatology discussed in the 
criteria for a 30 percent rating.  In addition, even though 
the August 2002 VA examiner described the veteran's PTSD as 
mild, he also assigned the veteran a GAF score of 59, which 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  Although later GAF 
scores reflected mild symptoms as the scores ranged from 60 
to 75, the Board finds that the veteran's overall 
symptomatology still more nearly resembles that required for 
the 30 percent evaluation.  38 C.F.R. §§ 4.7, 4.21, 4.130, 
Code 9411.

This level of symptomatology has been present since the 
effective date of service connection.

The Board has considered entitlement to an evaluation in 
excess of 30 percent for this period.  The symptoms listed in 
the criteria for a 50 percent evaluation are not intended to 
serve as an exhaustive list, but as examples of the type of 
symptomatology that would warrant that evaluation, but 
without those factors, differentiating a 30 percent 
evaluation from a 50 percent evaluation would be difficult.  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause occupational and social impairment 
equivalent to that which would be caused by those listed in 
the rating criteria the appropriate equivalent rating will be 
assigned.  Mauerhan v. Principi, at 442.

The veteran did not display any of the characteristic 
symptomatology discussed in the criteria for a 50 percent 
evaluation, such as abnormal speech, difficulty in 
understanding complex commands, impairment of long term 
memory, impaired judgment or abstract thinking, or 
disturbances of motivation or mood. The veteran's lowest GAF 
scores of 59 and 60 were at the high end of the moderate 
range.  Therefore, entitlement to a 50 percent rating for 
this period is not warranted.

Furthermore, this case does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards for this 
period.  38 C.F.R. § 3.321(b) (2006).  The evidence does not 
show that the veteran has had frequent periods of 
hospitalization. 

While it has been reported that stress limits the places 
where the veteran could work, there have been no reports of 
lost opportunities for advancement or other loss of economic 
opportunity.  The schedular evaluation is intended to 
compensate for considerable loss of working time.  38 C.F.R. 
§ 4.2.  There has not been a showing of marked interference 
with employment beyond that contemplated in the schedular 
evaluation.  In the absence of evidence showing frequent 
hospitalizations or marked interference with employability 
(i.e. interference with employability not contemplated in the 
rating criteria), or other exceptional factors, referral for 
consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to an initial evaluation of 30 percent for PTSD 
is granted effective June 24, 2002. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


